Citation Nr: 0507122	
Decision Date: 03/11/05    Archive Date: 03/21/05

DOCKET NO.  99-06 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Whether the April 8, 1993 rating decision contained clear 
and unmistakable error (CUE).

2.  Entitlement to an effective date earlier than January 31, 
1996 for the award of a 100 percent evaluation for post-
traumatic stress disorder (PTSD).




ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The veteran served on active duty August 1969 to February 
1972, and from August 1984 to February 1990.  He further 
served in the U.S. Army National Guard and the U.S. Air 
National Guard, but these dates are not verified.  Available 
service personnel records reflect that the veteran served in 
Vietnam, and that he was awarded the Combat Infantryman 
Badge.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in December 1998 and 
June 2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Honolulu, Hawaii.

This case was previously before the Board, in September 2000, 
when it was remanded for adjudication of the issue of CUE in 
the April 1993 rating decision.  The case is now again before 
the Board.

The Board notes that the veteran was represented by Attorney 
Edward Bates, whose authority to represent veterans was 
revoked by VA.  The Board notified the veteran of this in 
August 2003.  The veteran has not appointed another 
representative.  


FINDINGS OF FACT

1.  Service connection for PTSD was granted by the agency of 
original jurisdiction in an April 1993 rating decision, and a 
50 percent evaluation was assigned, based on the medical 
evidence at the time, which showed the veteran manifested 
considerable impairment in the ability to establish or 
maintain effective relationships and considerable industrial 
impairment.

2.  The RO's April 1993 rating decision was consistent with 
and supported by the evidence of record and the existing 
legal authority.

3.  All evidence necessary for an equitable disposition of 
the claim for an effective date earlier than January 31, 1996 
for the grant of a 100 percent evaluation for PTSD has been 
obtained and developed.

4.  In April 1993, the RO issued a rating decision which 
granted service connection for PTSD and evaluated it as 50 
percent disabling, effective May 11, 1992, the date the 
veteran's claim to reopen the previously denied claim for 
service connection for PTSD was received.  The veteran did 
not appeal the evaluation assigned.

5.  The veteran submitted hospital records of inpatient VA 
treatment for PTSD from April 10 to 14, 1995, which the RO 
received on May 15, 1995 and interpreted as an informal claim 
for an increased evaluation for the service-connected PTSD.  

6.  In June 1995, the RO issued a rating decision confirming 
and continuing the 50 percent evaluation for the service-
connected PTSD.  The veteran did not appeal the evaluation 
assigned.

7.  In January 1996, the veteran claimed an increase in the 
evaluation assigned his service-connected PTSD, citing 
treatment at the Veterans Center.  The RO received this claim 
on January 31, 1996.

8.  In December 1998, the RO issued a rating decision 
granting a 100 percent schedular evaluation for the service-
connected PTSD based on VA examinations conducted in November 
1997 and November 1998 that found the veteran to be 
unemployable due to his PTSD.  The RO effectuated the 
evaluation January 31, 1996, the date the veteran's claim for 
increased evaluation was received.  

9.  The date of receipt of the veteran's earliest claim for 
an increase disability evaluation for the service-connected 
PTSD is January 31, 1996.

10.  It is factually ascertainable that the veteran's 
service-connected PTSD was manifested by total occupational 
and social impairment on January 31, 1995, one year prior to 
the date of receipt of his claim for an increased evaluation 
on January 31, 1996.


CONCLUSIONS OF LAW

1.  The April 8, 1993 rating decision which granted service 
connection for PTSD and assigned a 50 percent evaluation was 
not clearly and unmistakably erroneous.  38 U.S.C.A. §§ 7105, 
1131, 1110 (West 2002) (formerly West 1991); 38 C.F.R. 
§§ 3.104, 3.105, 3.303, 3.304, 4.132, Diagnostic Code 9411 
(1993).

2.  The criteria for an effective date of January 31, 1995 
for the assignment of a 100 percent evaluation for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002); 
38 C.F.R. § 3.102, 3.155, 3.157, 3.400(o)(2) (2004), 4.130, 
4.132, Diagnostic Code 9411 (1995-2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Clear and Unmistakable Error

The veteran has asserted that the RO committed clear and 
unmistakable error when it granted the claim for service 
connection for PTSD in April 1993, but granted only a 50 
percent evaluation for the disability.  He maintains that the 
RO did not take properly consider his inability to obtain and 
retain employment, as reflected in the medical evidence-
including the assigned Global Assessment of Functioning (GAF) 
scores-at the time of the April 1993 rating decision, in 
accordance with Johnson v. Brown, 7 Vet. App. 95, 97 and 99 
(1994).  In Johnson, supra, the United States Court of 
Appeals for Veterans Claims (Court) held that the criteria 
for a 100 percent schedular rating under the regulations in 
effect prior to November 7, 1996 provide three independent 
bases for assignment of a 100 percent schedular rating for a 
psychiatric disorder, one of them being unemployability.

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA) was enacted and became effective.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
The VCAA essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA 
issued regulations to implement the VCAA in August 2001.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004)).  
The amendments became effective on November 9, 2000, except 
for the amendment to 38 C.F.R. § 3.156(a), which became 
effective August 29, 2001.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

The Board finds no prejudice to the appellant in this case by 
proceeding with the adjudication of the issue of CUE in the 
April 1993 rating decision.  VA has complied with the notice 
and duty to assist provisions of the VCAA, and the veteran 
was advised by VA of the information required to substantiate 
his claim for CUE in the April 1993 rating decision.  

The RO issued a VCAA letter concerning this issue in January 
2004.  In addition, the July 2004 statement of the case gave 
specific information as to the changes in the law and 
regulations effected by the VCAA along with information 
regarding the evidence needed to substantiate his claim for 
CUE in the April 1993 rating decision, as well as the 
regulations governing finality of rating decisions, and 
revisions of rating decisions (Error).

Moreover, this case was before the Board in September 2000, 
at which time, the Board remanded the claims for further 
development, to include adjudication of the CUE issue.  
Accordingly, the RO promulgated a June 2003 rating decision 
and issued the aforementioned VCAA letter.  The veteran's 
representative had put forth his arguments as to why CUE 
should be found in a December 1999 brief.  Records from the 
Social Security Administration (SSA) that the veteran's 
representative discussed therein were previously submitted 
and received by the RO in February 1997.  Similarly complete 
VA treatment records were obtained in August and December 
1997.  In their July 2003 notice of disagreement and the 
veteran's August 2004 substantive appeal as to this issue, no 
further evidence was presented and the veteran advised the RO 
of no further or additional evidence that may support his 
claim of CUE.  

Additionally, the statement of the case gave the veteran 
specific information with respect to the changes in the law 
pursuant to the VCAA, as well as to the new VA duties to 
assist under the VCAA.  The veteran was also given the 
opportunity to identify additional relevant evidence that 
might substantiate his claim.  The veteran has not indicated 
that further evidence that had not already been obtained, 
existed. 
The Board is not aware of the existence of other additional 
relevant evidence in connection with the claim on appeal.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  Here, the RO obtained 
the veteran's available VA and private treatment records.  VA 
examinations conducted in May 1990 and February 1993 were 
previously of record.  As noted above, SSA records were 
submitted by the veteran's representative in February 1997.  
It seems clear that the VA has given the veteran every 
opportunity to express his opinion with respect to his claim, 
the VA has obtained all known documents that would 
substantiate the veteran's assertions; and, finally, VA 
examination conducted at the time of the April 1993 rating 
decision is of record. 

The January 2004 VCAA letter combined with the statement of 
the case, in aggregate, properly notified him of his 
statutory rights.  See Paralyzed Veterans of America, et. 
al. v. Secretary of Department of Veterans Affairs (PVA), 345 
F.3d 1334 (Fed. Cir. 2003); Disabled American Veterans, et. 
al. v. Secretary of Department of Veterans Affairs (DAV), 327 
F.3d 1339 (Fed. Cir. 2003).  In addition, the veteran and his 
representative provided additional evidence to the VA, which 
information was readily accepted by the VA.  See 
38 U.S.C.A. § 5103(b) (West 2002).

The Board notes that notice of the laws and regulations 
governing CUE, the evidence received, and the evidence 
necessary to prevail in his claim were provided in detail by 
the VCAA letter and statement of the case.  Moreover, the 
Board notes that the duty to assist was also fulfilled, as 
the RO is in possession of all records of which it had 
notice, including SSA records, VA treatment records and VA 
examination reports conducted upon which the RO relied at the 
time of the April 1993 rating decision.

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a) (West 2002), all 
questions in a matter which under 38 U.S.C.A. § 511(a) (West 
2002) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication notice constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2004).  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 (West 
2002) to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement with regard to the 
issue discussed on appeal was harmless error.  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claims and to respond to VA 
notices.  Therefore, to decide the appeal on the veteran's 
claims would not be prejudicial error to the claimant.  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  In particular, the RO 
asked the veteran to tell VA about any additional information 
or evidence that the veteran wanted VA to try and get for him 
and to send VA the evidence that was needed as soon as 
possible.  By various informational letters, a statement of 
the case, supplemental statement of the case, and their 
accompanying notice letters, VA satisfied the fourth element 
of the notice requirements.

All that the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2004) (harmless error).  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  Here, the veteran is not 
prejudiced by the Board's consideration of his claims as VA 
has already met all notice and duty to assist obligations to 
the veteran under the VCAA.  In essence, the veteran in this 
case has been notified as to the laws and regulations 
governing claims for CUE.  He has, by a Board Remand, a 
rating decision, VCAA and development letters, and a 
statement of the case, been advised of the evidence 
considered in connection with the issues addressed in this 
decision and what information VA and the veteran would 
provide.  Thus, the Board finds that there has been no 
prejudice to the veteran that would warrant further 
notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that a remand in this case would 
thus serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

Previous determinations which are final and binding will be 
accepted as correct in the absence of CUE.  38 C.F.R. § 
3.105(a) (2004).  The Court has held that a valid claim of 
clear and unmistakable error requires a showing that the 
correct facts, as they were known at the time, were not 
before the adjudicator, or that the legal provisions 
effective at the time were not properly applied.  A mere 
difference of opinion as to the outcome of the adjudication 
does not provide a basis to find that VA committed 
administrative error during the adjudication process.  
Russell v. Principi, 3 Vet. App. 310 (1992) (en banc); Glynn 
v Brown, 6 Vet. App. 523 (1994); Mason (Sangernetta) v. 
Brown, 8 Vet. App. 44 (1995); See, Crippen v Brown, 9 Vet. 
App. 412, 421 (1996) (the Court recognized in Russell, Glynn, 
and Mason that a viable claim of clear and unmistakable error 
must be premised on the RO's clear failure to consider 
certain highly probative evidence in the first instance, and 
not simply request that the Board reweigh or reevaluate the 
evidence reviewed by the RO in the prior final rating 
decision).

"Clear and unmistakable error" is ". . . undebatable, so that 
it can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313-14.  The error must be of 
fact or of law that, when called to the attention of later 
reviewers, compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 
43 (1993), en banc review denied, 6 Vet. App. 162 (1994).  
Mere disagreement as to how the facts were weighed or 
evaluated cannot form the basis of a claim of clear and 
unmistakable error.  Luallen v. Brown, 8 Vet. App. 92 (1995).

A determination as to whether an RO decision has clear and 
unmistakable error must be based on the record and the law 
that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242 (1994).  To raise 
a valid claim of clear and unmistakable error, a claimant 
must, with some degree of specificity, identify the alleged 
error and provide persuasive reasons why the result would 
have been different but for the alleged error.  Fugo, 6 Vet. 
App. at 44.  A claimant seeking to obtain retroactive 
benefits by proving that VA has made a "clear and 
unmistakable error" has a much heavier burden than that 
placed upon a claimant who attempts to establish his 
prospective entitlement to benefits.  Atkins v. Derwinski, 1 
Vet. App. 228, 231 (1991); Berger v. Brown, 10 Vet. App. 166, 
169 (1997) (A claimant has an "extra-heavy" burden of 
persuasion before the Court in a claim of clear and 
unmistakable error.).

Turning to an analysis of the veteran's case, the Board finds 
initially that the RO's rating decision in April 1993, of 
which the veteran was notified by letter dated on April 26, 
1993, is final since it was not appealed and is accepted as 
correct in the absence of CUE.  38 U.S.C. § 7015 (West 1991); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (1993); currently 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2002).

In the present case, the veteran has argued that the evidence 
reflected that he was unemployable, and thus, sufficient 
evidence was available to grant a 100 percent schedular 
evaluation at the time of the April 1993 rating decision.  In 
the alternative, it is argued that the RO should have 
considered, and granted, a total disability evaluation for 
compensation purposes based on individual unemployability due 
to service connected disabilities (TDIU), at the time of the 
April 1993 rating decision.  In this regard, these 
allegations regarding the claimed CUE are essentially 
tantamount to mere disagreement as to how the facts were 
weighed or evaluated by the RO.

A review of the April 1993 rating decision reflects that the 
evidence considered included VA treatment records dated from 
1990 to 1992 and reports of VA examination conducted in May 
1990 and February 1993.  These records reflect complaints of 
and treatment for psychiatric symptoms.  PTSD was not 
diagnosed in the May 1990 VA examination report but was found 
in February 1993.  Global Assessment of Functioning (GAF) in 
May 1990 was measured at 50 and, in February 1993, at 35.  
Concerning the veteran's employment history, the veteran 
reported an irregular work history with difficulty and 
frustration working with others and lack of patience, 
explosive temper and outbursts.  He reported he was currently 
on disability and receiving food stamps.  However, he also 
reported that he was in vocational rehabilitation, attending 
school eight hours a day Monday through Friday and learning 
construction skills.  There is no evidence at this time of 
actual or recommended inpatient treatment.  Complaints of 
inability to retain employment are observed in outpatient 
treatment records.  In particular, a May 1992 notation 
indicates that the veteran's present limitations were severe 
and disabling, and that the veteran was unable to tolerate 
social contact and maintain consistent work performance.     

After review of the record, the Board cannot find that the RO 
improperly applied the rating criteria in the regulations at 
the time of its April 1993 decision.  While the evidence 
shows that the veteran reported receiving benefits and food 
stamps, the record also shows that he was successfully 
attending classes in vocational rehabilitation.  Moreover, 
although VA treatment records showed difficulty obtaining and 
retaining employment, the VA examination report showed the 
veteran had a history of working, albeit an irregular one, 
and that he was engaged vocational rehabilitation.  

The veteran's contentions that the RO did not properly 
evaluate the evidence concerning his unemployability at the 
time of the April 1993 rating decision are essentially 
tantamount to mere disagreement as to how the facts were 
weighed or evaluated by the RO.  At the time of the April 
1993 rating decision, as already noted, the Board cannot find 
that the RO's decision that the evidence of record supported 
a finding of demonstrable ability to obtain or retain 
employment is the product of CUE.

Similarly, the accredited representative's argues that the RO 
committed CUE by not considering a claim for TDIU also fails.  
First, the veteran did not file a claim for TDIU until 
January 1997.  Second, the record does not contain evidence 
that the veteran was unemployable at that time.  Treatment 
records show difficulty obtaining and retaining work.  
Nevertheless, the VA examination report and the veteran's own 
statements indicate that he had a history of employment, 
albeit irregular, and that he was engaged in vocational 
rehabilitation.

Hence the veteran's general contentions are without merit, 
for purposes of the present claim, because they only advance 
arguments that cannot be considered CUE, in that they do not 
conform to the Court's requirement to "assert more than a 
disagreement as to how the facts were weighed or evaluated."  
Russell, at 313.

In view of all of the above, the Board concludes that the 
April 1993 rating decision which granted service connection 
for PTSD and evaluated the disability as 50 percent disabling 
did not contain CUE.

II.  Earlier Effective Date

The veteran filed his initial claim for service connection 
for PTSD in April 1990.  The veteran underwent VA examination 
pursuant to this claim in May 1990, at which time the 
examiner diagnosed a history of depression, apparently 
reactive in nature, rule out dysthymia, history of alcohol 
and marijuana abuse, and rule out possibility of personality 
disorder.  However, the examiner noted that the veteran had 
experienced traumatic events in Vietnam associated with his 
active service in combat that were outside the range of usual 
human experience and which he did persistently re-experience 
through nightmares.

The RO denied the veteran's claim in a January 1991 rating 
decision on the grounds that the medical evidence did not 
reflect a diagnosis of PTSD.  The veteran did not appeal this 
decision.

In May 1992, the veteran petitioned to reopen his previously 
denied claim, citing treatment at the Veterans Center and VA 
outpatient treatment for PTSD.  Accordingly, the veteran was 
schedule for VA examination in February 1993.  The resultant 
report reflects a diagnosis of PTSD etiologically related to 
traumatic experiences during his active service in Vietnam.  
The examiner further diagnosed alcohol use or abuse, 
marijuana abuse, and rule out possible personality disorder 
with schizoid and avoidant and paranoid features.  A GAF of 
35 was assigned.  The veteran reported an irregular work 
history with difficulty and frustration working with others 
and lack of patience, explosive temper and outbursts.  He 
reported he was currently on disability and receiving food 
stamps.  However, he also reported that he was in vocational 
rehabilitation, attending school eight hours a day Monday 
through Friday and learning construction skills.  VA 
treatment records show complaints of and treatment for 
symptoms PTSD.  Similar complaints of inability to retain 
employment are observed in outpatient treatment records.  In 
particular, a May 1992 notation indicates that the veteran 
present limitations are severe and disabling, and that the 
veteran was unable to tolerate social contact and maintain 
consistent work performance.

The RO granted service connection for PTSD, evaluating it as 
50 percent disabling, effective May 11, 1992.  The veteran 
did not appeal this decision, hence the decision became 
final.  In addition, as discussed above, by this decision, 
the Board also finds that there was no CUE in this decision.

In March 1994, the veteran underwent a VA examination for 
PTSD.  The examiner noted a continuing poor history with 
regard to employment, although his last job, which ended in 
January 1993 had been his longest, lasting six months-which 
the veteran credited to use of amphetamines and help from his 
friends.  He reported continuing vocational rehabilitation, 
now studying truck driving.  The examiner diagnosed PTSD, 
chronic with paranoid ideation and of a moderate level, 
unchanged since his last examination, alcohol and drug abuse, 
rule out possible personality disorder with schizoid, 
avoidant, and paranoid features.  GAF was measured at 35-42.  

The RO issued a rating decision in April 1994 confirming and 
continuing the 50 percent evaluation.  The veteran did not 
appeal this decision.  

On May 15, 1995, the RO received notice that the veteran had 
been hospitalized for his PTSD from April 10 to 14, 1995.  
These records reflect the veteran was diagnosed with PTSD, 
rule out schizophrenia, and rule out alcohol 
abuse/dependence.  Inpatient treatment was precipitated by 
the veteran having completely withdrawn from society.  It was 
determined that he should be discharged to more regular and 
intensive group and individual therapy and significant 
substance abuse treatment prior to entering a long-term PTSD 
treatment program.  His medications at discharge were 
clonidine, vitamin C, and aspirin.  

In June 1995 the RO again issued a rating decision confirming 
and continuing the 50 percent evaluation.  The veteran did 
not appeal this decision.

In January 1996, the veteran submitted a claim for an 
increased evaluation for his service-connected PTSD, citing 
treatment at the Veterans Center.  In March 1996, the RO 
received notice that the veteran had required hospitalization 
in excess of 21 days for his PTSD.  Accordingly, the RO 
granted a temporary total evaluation under 38 C.F.R. § 4.29, 
effective February 26 to April 30, 1996, and resuming the 50 
percent evaluation effective May 1, 1996.

In June 1996, the veteran submitted his hospital records, 
showing hospitalization from February 29 to April 4, 1996 for 
PTSD.  He advised that he had not been able to work since 
1993.  Hospital records reflected that the veteran was 
treated for diagnoses of PTSD, drug and alcohol abuse in 
partial remission, and schizophrenia.  GAF was measured at 
31-40, and he was discharged to individual and group therapy.  
Medications prescribed included Setraline, Stelazine, 
Clonidine, and Motrin.

In June 1996, the RO issued a rating decision confirming and 
continuing the 50 percent evaluation assigned.  The veteran 
submitted a notice of disagreement with this decision in June 
1996.  He subsequently perfected his appeal in July 1996, 
after the RO's July 1996 issuance of a statement of the case, 
arguing that his PTSD made him unable to hold down a job.  He 
argued that he could not stand authority, got angry and lost 
control, was unable to focus and concentrate on his job, and 
was isolated.  He stated that he continued to hear voices and 
to hallucinate about the war in Vietnam.  He reported he had 
become depressed and didn't care about anything anymore.

With his substantive appeal, the veteran also forwarded 
documentation from Social Security Administration (SSA) 
showing that he had been found eligible for disability 
benefits as of December 1992, with onset of disability in May 
1992.  However, the document further indicated that payments 
were never made and were terminated effective in October 
1993.

In May 1996, Medical Director of the VA Medical Facility in 
Honolulu, the Pacific Center for PTSD (PRRP), submitted a 
statement indicating that a 90 day period of convalescences 
was recommended following the veteran's discharge from 
hospital treatment for PTSD.  Accordingly, the RO issued a 
rating decision in August 1996 extending the temporary total 
disability evaluation under 38 C.F.R. § 4.29 to July 31, 
1996, but resuming the 50 percent evaluation assigned 
effective August 1, 1996.

In August 1996, the veteran's treating VA physician submitted 
a statement indicating that the veteran suffered from PTSD 
with psychotic features, possibly due to pre-existing 
schizophrenia, a personality disorder, or secondary to 
substance abuse and that he exhibited a history of confusion, 
anxiety, anger, and paranoid ideation varying in degree.  
While the physician had conducted previous evaluations, he 
felt that the veteran's therapeutic interests would be best 
served with the current evaluation to be conducted by someone 
other than the veteran's treating physician.  As reason, the 
physician explained that the veteran's history of paranoid 
feelings could lead to angry outbursts directed toward the 
veteran's only treating psychiatrist, or the termination of 
therapy, if the evaluation did not meet his expectations in 
benefits.  Ongoing therapy was important for the veteran, in 
the physician's opinion, and the potential of comprising it 
should be avoided.

In October 1996, the RO received notice that the veteran had 
required hospitalization in excess of 21 days for his 
service-connected PTSD, beginning on September 16, 1996.  In 
October 1996, the RO issued a rating decision granting a 
temporary total evaluation under 38 C.F.R. § 4.29, effective 
September 16, 1996, and denying service connection for 
schizophrenia, as secondary to the service-connected PTSD.

In December 1996, the RO received hospital records reflecting 
that the veteran was hospitalized from September 9 through 
October 31, 1996 and that a one month readjustment period 
following discharge was recommended.  Hospital records 
further showed that the veteran received treatment for PTSD, 
drug and alcohol dependence in partial remission and 
schizophrenia.  He was discharged to weekly individual and 
group therapy, alcohol anonymous meetings to occur three 
times weekly, and vocational rehabilitation and/or volunteer 
work.  Prescribed medications at discharge were Zoloft, 
Catapres, and Risperidone.

Accordingly, the RO issued a rating decision in December 1996 
effectuating the temporary total evaluation under 38 C.F.R. 
§ 4.29 from September 16 to November 30, 1996, but resuming 
the 50 percent evaluation assigned effective December 1, 
1996.

The veteran filed a claim for TDIU in January 1997, showing 
his last employment from May 1993 to January 1994, and 
completion of job training in carpentry in April 1993, and 
liberal arts training from September to December 1995.

The veteran's representative filed a notice of disagreement 
in January 1997, which the RO interpreted as a notice of 
disagreement with the October 1996 rating decision denying 
entitlement to service connection for schizophrenia.  
Accordingly, the RO issued a statement of the case as to this 
issue in February 1997.  The veteran's representative 
submitted a substantive appeal in the same month, but 
indicated that the statement of the case did not address the 
issue with which the veteran disagreed.  The veteran 
disagreed with the evaluation assigned his service-connected 
PTSD, the effective date, and entitlement to TDIU.

In February 1997, the veteran's representative submitted the 
veteran's SSA records, including the determination indicating 
his eligibility, and the records supporting the 
determination.  The Board notes that the records are largely 
VA treatment records, many of which were not previously of 
record.

In August and December 1997, the RO also received VA 
treatment records dated from 1992 through 1997 from Kauai, 
including records of treatment for PTSD at the Kauai Veterans 
Center.

In November 1997 and 1998, the veteran underwent VA 
examination.  

In November 1997, the examiner diagnosed the veteran with 
PTSD, chronic with psychotic features including paranoid 
ideation, moderate to severe with overall worsening since his 
last evaluation, alcohol and drug abuse in partial remission, 
mixed personality disorder with schizoid, avoidant and 
depressive features.  A GAF of 35-40 was assigned, and it was 
recommended that the veteran continue PTSD therapy, 
psychotherapy, and psychopharmacologic therapy and 
participate in anger management and substance abuse treatment 
program.  The examiner opined, in pertinent part:

While it is felt that this individual, 
unfortunately, will probably never be 
able to sustain significant gainful 
employment, vocational rehabilitation in 
the sense of courses/training can still 
be pursued as cognitively therapeutic for 
the patient even if not leading to 
successful employment.

In November 1998, a board of two examiners conducted an 
examination of the veteran, as requested by the RO for 
clarification purposes.  They diagnosed PTSD, chronic, with 
alcohol abuse in partial remission by history and drug abuse 
in full remission by history.  A GAF of 50 was assigned, but 
qualified to highlight the veteran's moderate to serious 
symptoms and serious impairment in social and occupational 
functioning.  The examiners opined, in pertinent part:

This veteran does not suffer from 
schizophrenia.  His paranoia and auditory 
hallucinations are consistent with a 
diagnosis of Post-Traumatic stress 
disorder.

His PTSD is not caused by his history of 
drug and alcohol abuse.

His PTD significantly impacts on [his] 
industrial functioning.  It is our 
opinion that the veteran is unemployable 
due to his PTSD.

In December 1998, the RO granted a 100 percent evaluation for 
PTSD, effective January 31, 1996, which was the day the 
veteran's claim for increase was received.  The RO noted that 
the condition was considered permanent and no future 
examinations would be scheduled, as the medical evidence 
demonstrated that the veteran's condition was chronic and had 
been increasing in severity over the years, and he remained 
on medication and in treatment.  In so granting a 100 percent 
evaluation, the RO noted that this resolved the issue on 
appeal, and rendered the claim for TDIU mute.  In addition, 
and because the veteran had filed his claim for increase in 
January 1996, before the November 1996 revision to the 
schedular criteria governing the evaluation of 
neuropsychiatric claims, the veteran's ability or inability 
to gain and retain employment was part of the criteria 
considered-and the basis for-the RO's decision.  See 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996 and prior); 
Johnson, supra (1994).

In January 1999, the veteran and his representative submitted 
a notice of disagreement to the effective date assigned for 
the 100 percent evaluation assigned the service-connected 
PTSD.  In March 1999, following the issuance of the statement 
of the case in February 1999, the veteran and his 
representative submitted a timely substantive appeal, arguing 
that the effective date for the 100 percent evaluation should 
go back to the date of his claim to reopen the previously 
denied claim for service connection for PTSD, in May 1992.  
In the alternative, he claimed that the RO had committed CUE 
in the April 1993 rating decision that granted service 
connection for PTSD and assigned the 50 percent evaluation.




II.  ANALYSIS

As discussed above, on November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).

The VA General Counsel has held that the notice and duty to 
assist provisions of the VCAA are not applicable to a claim, 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  See 
VAOPGCPREC 5-2004.  The Board also notes that the VA General 
Counsel has held that the notice provisions of the VCAA are 
not applicable to earlier effective date claims, where VCAA 
notice has already been provided.  See VAOPGCPREC 8-2003 
(holding that "[i]f, in response to notice of its decision 
on a claim for which VA has already given the section 5103(a) 
notice, VA receives a notice of disagreement that raises a 
new issue, section 7105(d) requires VA to take proper action 
and issue a statement of the case if the disagreement is not 
resolved, but section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue").  Here, VCAA was 
enacted during the pendency of the veteran's appeal in his 
claim for an increased evaluation.  Thus, the present claim 
is governed by VAOPGCPREC 5-2004, rather than by VAOPGCPREC 
8-2003.

The Board notes that the RO provided a VCAA letter to the 
veteran with regard to his appeal for an earlier effective 
date in July 2003.  However, while the letter purported to 
address the issue of an earlier effective date, the content 
concerned service connection.  In addition, the underlying 
appeal for an increased evaluation for this disability was 
taken from a rating decision promulgated in May 1996, for 
which no VCAA notice was given.  It is acknowledged that the 
VCAA notice provided is not sufficient to meet current 
notification and duty to assist standards as articulated in 
38 U.S.C.A. §§ 5103(a), 5103A; Quartuccio v. Principi, 16 
Vet. App. 183 (2002) and Charles v. Principi, 16 Vet. App. 
370 (2002)).

Notwithstanding, the Board finds it may grant the benefit 
sought on appeal, as will be fully explained below.  Hence, 
the Board holds that any defect in complying with the duty to 
notify and the duty to assist is harmless error.  See 
Bernard, supra; Soyini, supra (holding that strict adherence 
to legal requirements does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case because such 
adherence would impose additional burdens on the VA with no 
benefit flowing to the veteran); see also 38 C.F.R. 
§ 20.1102 (2004) (harmless error).

The applicable statue and regulations provide that, except as 
otherwise provided, the effective date of an evaluation and 
award of pension, compensation, or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2004).  The effective date of an increase 
in disability compensation shall be the earliest date as of 
which it was factually ascertainable that an increase in 
disability had occurred if a claim was received within one 
year from such date; otherwise, the effective date shall be 
the date of receipt of claim.  38 C.F.R. § 3.400(o)(2) 
(2004).

The veteran contends that the effective date of his 100 
percent schedular evaluation, and his grant of TDIU, should 
be in May 1992, at the time of his initial claim to reopen 
the previously denied claim for service connection for PTSD.  
However, as discussed above, the veteran did not appeal the 
April 1993 decision in which service connection for PTSD was 
granted and evaluated as 50 percent disabling.  

In March 1994, the veteran presented for a review examination 
for his service connected PTSD.  In Norris v. West, 12 Vet. 
App. 413 (1999), the Court held that if examination is 
conducted to determine an increase in disability and there is 
evidence of increase, the examination is treated as an 
informal claim.  Moreover, the Court held that in considering 
such increase, if the veteran's disabilities meet the 
percentage requirements of 38 C.F.R. § 4.16(a) and there is 
evidence of service-connected unemployability, evaluation 
must include adjudication of TDIU.

In VAOPGCPREC 9-94 59 Fed. Reg. 27309 (1994), VA's General 
Counsel held that Court decisions invalidating VA regulations 
or statutory or regulatory interpretations do not have 
retroactive effect in relation to prior final adjudications 
of claims, but should be given retroactive effect as they 
relate to claims still open on direct review.

As explained above, the RO confirmed and continued the 50 
percent evaluation assigned the service-connected PTSD in 
April 1994 and June 1995 rating decisions which, like the 
April 1993 rating decision, was not appealed.  The analyses 
involved consideration of the veteran's ability or inability 
to gain and retain employment as part of the criteria 
considered.  The RO then found that the veteran, although 
seriously impaired, was able to gain and retain employment.  
He reported an employment history in both examinations, 
albeit irregular, and at both examinations reported being 
active in vocational rehabilitation.

As the veteran did not appeal these decisions, these 
decisions became final.  Final RO decisions, including 
decisions of degree of disability, will be accepted as 
correct in the absence of clear and unmistakable error.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §20.1103 (2004).  
In addition, as fully discussed above, the Board, by this 
decision, finds that there is no CUE in the April 1993 rating 
decision.

The next piece of documentation or evidence in the claims 
file received since the June 1995 rating decision is the 
veteran's January 1996 claim for an increased evaluation, 
which the RO received on January 31, 1996.  The Board 
recognizes this as the underlying claim for increased 
evaluation that resulted, ultimately, in the grant of a 100 
percent evaluation for the service-connected PTSD in the 
December 1998 rating decision, effective January 31, 1996.  
The Board will now analyze whether an effective date earlier 
than January 31, 1996 may otherwise be granted.  

The effective date of a grant of an increased rating is the 
earliest date as of which it is factually ascertainable that 
an increase in disability has occurred, if the claim is 
received within a year from that date; otherwise, the 
effective date is the later of the date of increase in 
disability or the date of receipt of the claim.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 
Vet. App. 125, 126-27 (1997).

A "claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  See 38 C.F.R. § 3.1(p); see also Servello v. 
Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or 
action indicating an intent to apply for one or more benefits 
under the laws administered by VA, from a veteran or his 
representative, may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the veteran, it will be considered filed as of 
the date of receipt of the informal claim.  When a claim has 
been filed which meets the requirements of 38 C.F.R. §§ 3.151 
or 3.152, an informal request for increase or reopening will 
be accepted as a claim.  38 C.F.R. § 3.155.

A report of examination or hospitalization, which meets 
certain requirements, will be accepted as an informal claim 
for benefits if the report relates to a disability, which may 
establish entitlement.  38 C.F.R. §3.157(a); see 38 C.F.R. § 
3.155(c).  Once a formal claim for compensation has been 
allowed or a formal claim for compensation disallowed, 
receipt of VA medical records or private medical records may 
be accepted as an informal claim under limited circumstances.  
See 38 C.F.R. 
§ 3.157(b).  Those circumstances provide, in pertinent part, 
that the date of receipt of evidence from a private physician 
or layman will be accepted as the date of receipt of a claim 
only when the evidence furnished by or on behalf of the 
claimant is within the competence of the physician or lay 
person and shows a reasonable probability of entitlement to 
benefits.  See 38 C.F.R. § 3.157(b)(2).

The Court has held that a report of examination or 
hospitalization may be accepted as an informal claim for 
benefits, but only after there has been a prior allowance or 
disallowance of a formal claim for compensation.  Crawford v. 
Brown, 5 Vet. App. 33, 35-6 (1993); 38 C.F.R. § 3.157.  See 
Lalonde v. West, 12 Vet. App. 377, 382 (1999) ("the effective 
date of an award of service connection is not based on the 
date of the earliest medical evidence demonstrating a causal 
connection, but on the date that the application upon which 
service connection was eventually awarded was filed with 
VA").

In its December 1998 rating decision, the RO apparently 
determined that the date of receipt of the claim for increase 
for the veteran's service-connected PTSD was January 31, 
1996.  On this date, the RO received a VA Form 21-4138, 
Statement in Support of Claim" from the veteran in which he 
specifically claimed an increased evaluation for his PTSD. 

However, the regulations state that the effective date of an 
increase in disability compensation shall be the earliest 
date as of which it was factually ascertainable that an 
increase in disability had occurred, if a claim was received 
within one year from such date.

The Board will now determine if an increase in disability is 
factually ascertainable within the year prior to the RO's 
receipt of the veteran's January 1996 claim.

In determining when it first became factually ascertainable 
that an increase in disability had occurred, the Board will 
consider the evidence in relation to the criteria for 
evaluating the veteran's PTSD.  Disability ratings are 
assigned in accordance with the VA Schedule for Rating 
Disabilities (Rating Schedule) and are intended to represent 
the average impairment of earning capacity resulting from 
disability.  38 U.S.C.A. § 1155.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  In 
determining the current level of impairment, the disability 
must be viewed in relation to its history.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Prior to January 31, 1996, when the RO effectuated the 100 
percent evaluation awarded the service-connected PTSD in the 
December 1998 rating decision, the veteran's service-
connected PTSD was evaluated under Diagnostic Code 9411.  See 
38 C.F.R. § 4.132, Diagnostic Code 9411 (prior to November 7, 
1996).  During the course of the veteran's appeal, the 
regulations governing the evaluation of PTSD were changed.

The General Counsel of VA has recently held that where a law 
or regulation changes during the pendency of a claim for an 
increased rating, the Board should first determine whether 
the revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  The Board, however, must apply both the former and 
the revised versions of the regulation for the period prior 
and subsequent to the regulatory change, but an effective 
date based on the revised criteria may be no earlier than the 
date of the change.  As such, VA must consider the claim 
pursuant to the both criteria during the course of the entire 
appeal.  See VAOPGCPREC 3-2000.

As the RO has considered the veteran's claims for PTSD under 
the former and revised criteria, there is no prejudice to the 
veteran in the Board doing likewise, and applying the more 
favorable result.

The General Rating Formula for Psychoneurotic Disorders, in 
effect until November 7, 1996, provides for the assignment of 
a 50 percent where there is considerable impairment in the 
ability to establish or maintain effective or favorable 
relationships with people, and when, by reason of 
psychoneurotic symptoms, the reliability, efficiency, and 
flexibility levels are so reduced as to result in 
considerable industrial impairment.  A 70 percent evaluation 
is assigned where the veteran's ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired and the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  A 100 percent 
rating is assigned where there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; or when the veteran is demonstrably unable to 
obtain or retain employment.  See Johnson, supra (1994); 38 
C.F.R. § 4.132, Diagnostic Code 9411 (1994-1996).

Under the rating criteria effective from November 1996, a 50 
percent evaluation contemplates occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 
higher, 70 percent, evaluation is afforded for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating is accorded where there 
is total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance or minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411 (1996-2004).  

In the present case, the Board notes that the period of time 
for consideration is that prior to January 31, 1996.  Thus, 
even assuming without finding that the new criteria was more 
favorable, the effective date of such a grant could not here 
be applied, as it would pre-date the effective date of the 
new criteria, which is November 7, 1996.  See VAOPGCPREC 3-
2000.  In any event, the Board finds that the old criteria is 
more favorable to the veteran, as it will allow a grant of 
100 percent based solely on the veteran's industrial 
capacity, rather than industrial and social capacity, 
combined, as required under the new criteria.  See 38 C.F.R. 
§ 4.132, Diagnostic Code 9411, effective November 7, 1996; 
see also, Johnson, supra.  Therefore, the Board will confine 
its analysis to the criteria in effect prior to November 
1996.

The Board notes that the RO received notice that the veteran 
had been hospitalized at PRRP, for his PTSD in May 1995.  The 
dates of hospitalization are shown from April 10 to 14, 1995.  
He was then found to have completely withdrawn from society.  
Although cooperative and pleasant during admission, he 
continued to exhibit isolative behavior and, during group 
activities, resorted to isolative behaviors-sitting apart 
from others and offering input only when addressed.  His GAF 
was measured at 31-40.

The Board has reviewed the entire claims file and finds that 
the veteran's overall disability picture during this period 
of time meets the criteria for a 100 percent evaluation from 
January 31, 1995, including exhibiting attitudes of all 
contacts except the most intimate so adversely affected as to 
result in virtual isolation in the community and demonstrable 
inability to obtain or retain employment.  In so finding, the 
Board makes the following observations.

First, the medical evidence shows the veteran is consistently 
diagnosed with avoidant and paranoid manifestations that have 
been associated with schizoid features and schizophrenia, and 
that he consistently manifests psychotic symptoms and 
continuing auditory hallucinations.  However, the November 
1998 board examination found that the veteran did not have 
schizophrenia and that his paranoia and auditory 
hallucinations are consistent with PTSD.  Presumably, they 
have always been consistent with his PTSD.  In any event, the 
medical evidence does not show that it is possible to 
distinguish between the service-connected and nonservice 
connected symptomatology arising from the veteran's PTSD in 
total.  Hence, the Board is also unable to distinguish it.  
See Mittleider v. West, 11 Vet. App. 181 (1998).

Second, the veteran's GAF scores during this period measured 
35 in February 1993, 35-42 in March 1994, and 31-40 in April 
1995.  GAF measurements of 31-40 contemplate some impairment 
in reality testing or communication or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood.  GAF measurements of 41-50 
contemplate serious symptoms or any serious impairment in 
social, occupational, or school functioning.

SSA records associated with the claims file in February 1997 
reflect that the veteran was found to be disabled due to 
affective disorder and anxiety related disorders in September 
1992, however, the determination appears to have been 
deferred.  A subsequent notification letter, dated in April 
1996, reflects that disability payments were again started in 
February 1994, and then in April 1995.  

Finally, the Board notes that although the veteran is 
recorded as reporting a work history, albeit an irregular 
one, a longitudinal view, reveals that this irregular work 
history was in actuality a symptom of overall 
unemployability.  This is confirmed by the evidence of 
record:
?	His TDIU claim, filed in January 1997, reports his last 
employment terminating in January 1994, with a work 
history as follows:
o	as a laborer from August 1991 to September 1991
o	as wait help from October 1991 to November 1991
o	as a carpenter from April 1992 to April 1993
o	as a dining room worker from April 1993 to May 1993
o	and as a packer and laborer from May 1993 to 
January 1994.  
?	VA treatment records reflect the veteran was not working 
and unable to engage in vocational rehabilitation in 
December 1994, as he would have to supply airfare to the 
mainland.  Another program, however, was to start in 
January.  In January 1995, he was still talking about 
vocational rehabilitation, contemplating training as a 
truck driver or mechanic.  He expressed feeling upset 
about not moving forward toward a job.  He was still not 
employed in May 1995.
?	The opinions of his VA examiners, who ultimately 
determined in November 1997 and November 1998 that 
vocational rehabilitation-while beneficial to the 
veteran in terms of cognitive therapy-was not going to 
result in an ability to sustain significant gainful 
employment. 

In summary, the medical evidence describes PTSD 
symptomatology, overall, that is productive of 
unemployability, in fact, and of virtual isolation from the 
community for the year prior to the submission of his claim 
for increased rating, which was received by the RO on January 
31, 1996.

Accordingly, after review of all of the evidence, the Board 
finds that there is a factual basis to assign an effective 
date of January 31, 1995 for the 100 percent evaluation for 
the service-connected PTSD.  He is therefore entitled to an 
effective date of January 31, 1995 for the 100 percent 
evaluation for the service connected PTSD.  See 38 C.F.R. §§ 
3.102, 3.400 (2004) and 4.16(c), 4.25, 4.132, Diagnostic Code 
9411 (prior to November 7, 1996).


ORDER

The claim of CUE in the April 1993 rating decision granting 
service connection for PTSD and assigning a 50 percent 
evaluation is denied.

Entitlement to an effective date of January 31, 1995 for the 
award of a 100 percent disability rating for PTSD is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


